REASONS FOR ALLOWANCE
1.	Claims 1-14 are allowed.
	The following is an examiner’s statement of reasons for allowance:  
2.	Independent claim 1 is allowable over the cited art for reasons discloses below:
The references cited are: CHANG et al. (Pub. No. US 20170206395) and Bae et al. (Pub. No. US 20160266695).
CHANG teaches at least one light source configured to emit a first light having a first wavelength [Para. 6, 7 and related description]; a light conversion layer configured to convert the first light to a second light having a second wavelength A2 different from the first wavelength [Para. 6, 7 and related description]; at least one light detector configured to detect the second light reflected by a fingerprint [Para. 6, 7 and related description]; and the at least one light detector (2226) [Para. 14].
Bae teaches the transparent conducting layer is being a light filter, the light filter configured to substantially filter out the first light and substantially pass the second light [Fig. 6-8 and related description, fig. 13 unit 240 also teaches filter and passing certain lights] and wherein one side of the light filter (polarizer) contacts the at least one light detector (sensor), and another side of the 
The prior arts in the records alone or in combination fail to teach, a light filter disposed between the light conversion layer and the at least one light detector, the light filter configured to filter out the first light and pass the second light; wherein the light conversion layer is separated from the light filter by a gap.
	Dependent claims 2-14 are allowed for being dependent on claims 1. 
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666